Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-11-2007

Washington v. Sobina
Precedential or Non-Precedential: Precedential

Docket No. 05-4599




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Washington v. Sobina" (2007). 2007 Decisions. Paper 1706.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1706


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-317                                 PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT

                     NO. 05-4599
                  ________________

             RICHARD A. WASHINGTON,
                        Appellant


                            v.


     RAYMOND J. SOBINA, SUPERINTENDENT;
   THE DISTRICT ATTORNEY OF THE COUNTY OF
 PHILADELPHIA; THE ATTORNEY GENERAL OF THE
           STATE OF PENNSYLVANIA

      ____________________________________

     On Appeal From the United States District Court
         For the Eastern District of Pennsylvania
              (D.C. Civ. No. 02-CV-07474 )
        District Judge: Honorable Anita B. Brody
     _______________________________________


        Submitted For Possible Summary Action
      Under Third Circuit LAR 27.4 and I.O.P. 10.6
                    August 31, 2006
      Before: Barry, Smith and Nygaard Circuit Judges.

                    (Filed: January 11, 2007)

                  _______________________

                         OPINION
                  _______________________




PER CURIAM

                                I.

       This appeal raises the question of whether a claim

alleging the denial of the Sixth Amendment right to a speedy

trial is waived upon entry of a guilty plea. We agree with

several of our sister courts of appeal and hold that a speedy trial

issue is non-jurisdictional and is therefore waived by an

unconditional guilty plea.




                                2
                               II.1

          In 1995, Richard Washington was arrested and charged

on several counts relating to the kidnaping of Asha Woodall and

the murder of Anthony Carney in Philadelphia County. The first

trial ended in a mistrial. At his second trial in 1998, Washington

was convicted by a jury of criminal conspiracy, possession of an

instrument of crime, and robbery of a vehicle. He was found not

guilty of first degree murder and other charges. The jury was

unable to reach a verdict on the kidnaping and lesser degree of

murder charges. Washington was sentenced to a cumulative

term of five to ten years imprisonment on the three counts of

conviction.

          While awaiting retrial on the kidnapping and murder


      1
          The procedural background of this case was well
documented by the District Court in Washington v. Sobina, 387
F. Supp. 2d 460 (E.D. Pa. 2005). We therefore only summarize
the facts relevant to the disposition of this appeal.

                                3
charges, Washington filed petitions in both the Pennsylvania

Superior Court and the Pennsylvania Supreme Court alleging

violations of his state and constitutional rights to a speedy trial.

Both petitions were denied. In September 2002, Washington

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 in the District Court for the Eastern District of

Pennsylvania, alleging denial of his Sixth Amendment right to

a speedy trial and his due process right to a speedy appeal.2

Meanwhile, in 2003 Washington’s third trial on the murder and

kidnaping charges ended in a hung jury.

       In 2005, the District Court granted the writ on the speedy

appeal claim conditioned upon the Pennsylvania Superior Court

deciding Washington’s direct appeal. On the speedy trial claim,

the court denied the writ but granted a certificate of


   2
      Washington had previously filed a habeas petition in the
District Court that was dismissed for lack of exhaustion.

                                 4
appealability pursuant to 28 U.S.C. § 2253(c). Washington v.

Sobina, 387 F. Supp. 2d 460, 478 (E.D. Pa. 2005).             The

Commonwealth appealed the conditional grant of partial relief,

Washington v. Sobina, C.A. No. 05-4522, and Washington filed

the instant cross-appeal of the denial of his speedy trial claim.3

       During the pendency of this appeal, Washington pled

guilty to kidnaping and third degree murder, and was sentenced

to an aggregate term of seven and a half to 20 years

imprisonment to run concurrently with the sentence previously

imposed. The Commonwealth filed a motion to summarily

dismiss the appeal as moot. Washington filed a response in

opposition.

       We have jurisdiction under 28 U.S.C. § 1291. We may

take summary action only if there is no substantial question


   3
    Upon Washington’s motion, appointed counsel withdrew
and Washington is proceeding pro se.

                                5
presented or if a subsequent precedent or change in

circumstances warrants such action.       Third Circuit Internal

Operating Procedure 10.6.

                               III.

       It is well established that a criminal defendant’s

unconditional, knowing and voluntary plea of guilty waives all

non-jurisdictional issues. Woodward v. United States, 426 F.2d
959, 964 (3d Cir. 1970); Abram v. United States, 398 F.2d 350

(3d Cir. 1968); see also Doggett v. United States, 505 U.S. 647,

658 n.3 (1992) (finding no waiver where defendant preserved

right to appeal). “A guilty plea . . . renders irrelevant those

constitutional violations not logically inconsistent with the valid

establishment of factual guilt and which do not stand in the way

of conviction if factual guilt is validly established.” Menna v.

New York, 423 U.S. 61, 62 n.2 (1975). This includes “many of

the most fundamental protections afforded by the Constitution,”

                                6
United States v. Mezzanatto, 513 U.S. 196, 201 (1995), such as

the right to a jury trial, the right to confront and cross-examine

witnesses, and the right against self-incrimination, United States

v. Khattak, 273 F.3d 557, 561 (3d Cir. 2001) (quoting Boykin v.

Alabama, 395 U.S. 238, 243 (1969)).

        The Sixth Amendment right to a speedy trial protects an

individual from the deprivation of personal liberty from the time

he is arrested or criminally charged through to sentencing.

Hakeem v. Beyer, 990 F.2d 750, 762 (3d Cir. 1993); Burkett v.

Cunningham, 826 F.2d 1208, 1220 (3d Cir. 1987).4 The primary

purpose of this right is not to prevent prejudice to the

defendant’s ability to present a defense, but rather to “minimize

the possibility of lengthy incarceration prior to trial, to reduce



    4
       The Sixth Amendment right to a speedy trial is made
applicable to the states through the Due Process Clause of the
Fourteenth Amendment. Burkett, 826 F.2d at 1219.

                                7
the . . . impairment of liberty imposed on an accused while

released on bail, and to shorten the disruption of life caused by

arrest and the presence of unresolved criminal charges.” United

States v. MacDonald, 456 U.S. 1, 8 (1982). Thus, a speedy trial

claim alleges that the inherent delay between arrest and

conviction has risen to an unacceptable level, and as such the

claim is not inconsistent with the “establishment of factual

guilt.” Menna, supra; see also United States v. O’Donnell, 539
F.2d 1233, 1237 (9 th Cir. 1976) (recognizing that although a

Sixth Amendment speedy trial violation precludes establishing

guilt by trial, it is not logically inconsistent with validly

established guilt), superceded on other grounds as recognized by

United States v. Smith, 60 F.3d 595 (9 th Cir. 1995).

       Furthermore, a jurisdictional claim implicates the trial

court’s “statutory or constitutional power to hear a case.”

United States v. Cotton, 535 U.S. 625, 630 (2002) (emphasis in

                               8
original). The Pennsylvania trial courts have subject matter

jurisdiction over criminal proceedings by virtue of prima facie

evidence that a violation of Pennsylvania’s criminal code

occurred within the county of trial. Commonwealth v. McNeil,

665 A.2d 1247,   1251    (Pa.   Super.   1995);   see   also

Commonwealth v. Bethea, 828 A.2d 1066, 1074 (Pa. 2003)

(discussing statutory and constitutional basis for jurisdiction of

courts of common pleas). To invoke this power, the trial court

must present the defendant with a “formal and specific

accusation of the crimes charged.” McNeil, 665 A.2d at 1251.

The guarantee of a speedy trial does not implicate this authority.

       Accordingly, we agree with our sister courts that have

concluded that the right to a speedy trial is non-jurisdictional,

and is therefore waived by an unconditional and voluntary guilty

plea. See United States v. Coffin, 76 F.3d 494, 496 (2d Cir.

1996) (recognizing that because the right to a speedy trial is

                                9
non-jurisdictional, a knowing and voluntary guilty plea waives

a speedy trial claim unless the claim is specifically reserved for

appeal); Nelson v. Hargett, 989 F.2d 847, 850 (5 th Cir. 1993)

(holding that because all non-jurisdictional defects are waived

upon entry of a guilty plea, defendant waived alleged violation

of right to a speedy trial); Cox v. Lockhart, 970 F.2d 448, 453

(8th Cir. 1992) (holding that defendant’s knowing and voluntary

guilty plea waived his right to a speedy trial); O’Donnell, 539
F.2d at 1237 (same); United States v. Yunis, 723 F.2d 795, 796

(11 th Cir. 1984) (holding that right to speedy trial is non-

jurisdictional, and thus defendant’s guilty plea foreclosed raising

speedy trial claim on appeal).

                                 IV.

       Washington’s plea was unconditional. See Transcript of

May 9, 2006.      Accordingly, we conclude that Washington



                                 10
waived his speedy trial claim when he entered a guilty plea.5 As

this change in circumstances disposes of the speedy trial claim

and there is no other substantial question presented on this

appeal,6 we will grant the Commonwealth’s motion and


   5
      We reject Washington’s argument that the delay between
his first three trials raises a speedy trial claim independent of the
delay between his third trial and guilty plea, and as such
survives any waiver. “[A] guilty plea represents a break in the
chain of events which has preceded it in the criminal process.
When a criminal defendant has solemnly admitted in open court
that he is in fact guilty of the offense with which he is charged,
he may not thereafter raise independent claims relating to the
deprivation of constitutional rights that occurred prior to the
entry of the guilty plea.” Tollett v. Henderson, 411 U.S. 258,
267 (1973).

       We also recognize that during the plea colloquy
Washington expressly waived his speedy trial claim and upon
further questioning acknowledged that this pending collateral
appeal of his speedy trial claim was moot. See Transcript of
May 9, 2006 at 22-26.
   6
     We decline at this time to address Washington’s challenge
to the voluntariness of his plea. See Singleton v. Wulff, 428
U.S. 106, 120 (1976) (“It is the general rule . . . that a federal
appellate court does not consider an issue not passed upon

                                11
summarily dismiss the appeal.   See Third Circuit Internal

Operating Procedure 10.6.




below.”).                          12